                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                      EASTERN DIVISION


LONNIE E. SIMS, JR. #40701                                                                   PLAINTIFF


VS.                                                             CIVIL ACTION NO. 2:17-cv-19-KS-FKB


STATE OF MISSISSIPPI, ET AL                                                                 DEFENDANT



                                                      ORDER

         This cause came on this date to be heard upon the Report and Recommendation of the

United States Magistrate Judge entered herein on January 28, 2020, after referral of hearing by

this Court, no objections1 having been filed as to the Report and Recommendation, and the

Court, having fully reviewed the same as well as the record in this matter, and being duly

advised in the premises, finds that said Report and Recommendation should be adopted as the

opinion of this Court.

         IT IS, THEREFORE, ORDERED that the Report and Recommendation be, and the same

hereby is, adopted as the finding of this Court, and the Complaint is hereby dismissed with

prejudice. A separate judgment will be entered herein in accordance with this Order as required

by Rule 58 of the Federal Rules of Civil Procedure.

         SO ORDERED, this the __12th__ day of Match, 2020.



                                                       __s/Keith Starrett__________________
                                                       UNITED STATES DISTRICT JUDGE


1
 It is noted that the Petitioner filed a Notice Letter of Appeal [39] on March 9, 2020, but in the letter makes no
objection to the Report and Recommendation other than to claim his innocence.
